This was an action of assumpsit, brought by the appellee against the appellant. There were verdict and judgment for the plaintiff, and the defendant appeals.
The only errors assigned are based upon the refusal of the court to give the several written charges requested by the defendant. The record does not show any refused charges that were requested by the defendant.
There being nothing to support the assignments of error, the judgment of- the court is accordingly affirmed.
Opinion by
Dowdell, J.